      Case: 1:21-cv-03548 Document #: 1 Filed: 07/02/21 Page 1 of 30 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS



PUMA NORTH AMERICA, INC.,                                    Case No.

                               Plaintiff,

       v.                                                    JURY TRIAL DEMANDED

ZURICH AMERICAN INSURANCE COMPANY,


                               Defendant.

    COMPLAINT FOR BREACH OF CONTRACT AND DECLARATORY RELIEF

       Plaintiff PUMA North America, Inc. (“PUMA” or the “Insured”) files this Complaint

for damages and declaratory judgment against Zurich American Insurance Company (“Zurich”

or the “Insurer”), alleging the following:

                                NATURE OF THIS ACTION

       1.      This is an action for declaratory judgment and breach of contract arising out of

Zurich’s refusal and failure to provide insurance coverage to PUMA in connection with PUMA’s

significant losses resulting from the COVID-19 pandemic, which are squarely covered by Zurich’s

“all risks” policy. Indeed, despite PUMA paying significant premiums for this coverage, Zurich

has tried to rewrite its policy in hindsight to evade its clear-cut coverage obligations.

       2.      PUMA is one of the world’s leading sports lifestyle brands. Known for both sports

and fashion, PUMA designs and develops quality footwear, apparel and accessories. PUMA sells

its products through wholesale accounts and PUMA stores throughout the United States and

internationally, as well as online. PUMA prides itself on its reputation and ability to deliver

exceptional products to its customers.
      Case: 1:21-cv-03548 Document #: 1 Filed: 07/02/21 Page 2 of 30 PageID #:2




       3.      Beginning in March 2020, the COVID-19 pandemic and the unprecedented civil

orders, advisements, and/or directives issued in connection with the COVID-19 pandemic (the

“Civil Orders”) caused PUMA to suffer tens of millions of dollars in losses. Fortunately, PUMA

had purchased from Zurich an “all risks” property damage and business interruption insurance

policy for the policy period July 1, 2019 to July 1, 2020 (the “Zurich Policy” or “Policy”), which

insures PUMA against “direct physical loss of or damage to” property at covered locations caused

by “all risks” except those specifically excluded.

       4.      PUMA’s losses fell squarely into the coverage of the Policy, including the Policy’s

main “Property Damage” and “Time Element” (i.e., business interruption) coverages, as well as

under various “Special Coverages”, including Civil or Military Authority coverage, Contingent

Time Element Extended coverage, Decontamination Costs coverage, Ingress/Egress coverage, and

Protection and Preservation of Property coverage, among other potentially applicable coverage

provisions.

       5.      Nevertheless, Zurich has wrongfully failed to cover any of PUMA’s losses.

       6.      Thus, PUMA was forced to bring this action for breach of contract and declaratory

judgment that it is entitled to the full amount of coverage for its losses, and for damages resulting

from Zurich’s breaches of its contractual obligations.

                                            PARTIES

       7.      Plaintiff PUMA North America, Inc. is a Delaware corporation with its principal

place of business in Westford, Massachusetts.

       8.      On information and belief, defendant Zurich American Insurance Company is

organized under the laws of New York with its principal place of business in Schaumburg,




                                                -2-
      Case: 1:21-cv-03548 Document #: 1 Filed: 07/02/21 Page 3 of 30 PageID #:3




Illinois, and is authorized to do business and issue insurance policies in the State of Illinois, among

other places.



                                  JURISDICTION AND VENUE

        9.      This Court has subject matter jurisdiction to hear this case under 28 U.S.C. § 1332

based on complete diversity of citizenship between the parties and because the amount in

controversy, exclusive of the costs and interest, exceeds $75,000.

        10.     The Court has personal jurisdiction over Zurich because Zurich is licensed to

transact, and transacts, business in the State of Illinois and this District.

        11.     Venue is proper in this District because Zurich resides in this District and a

substantial part of the events giving rise to PUMA’s claims occurred in this District, including

issuance of the Policy.

                                   FACTUAL ALLEGATIONS

I.      The Coronavirus Outbreak

        12.     In December 2019, during the term of the Policy, an outbreak of the severe acute

respiratory syndrome coronavirus 2 (SARS-CoV-2), which causes the infectious disease COVID-

19, was first identified in Wuhan, Hubei Province, China. In an event that has not occurred in

more than a century, a global pandemic ensued, with the virus quickly spreading to Europe and

then to the United States.

        13.     From the first reported case in the United States in January 2020 to the present, the

impact of the virus and the resulting disease has been staggering on life and property. The impact

on footwear and apparel businesses such as PUMA has been particularly acute with physical stores




                                                   -3-
       Case: 1:21-cv-03548 Document #: 1 Filed: 07/02/21 Page 4 of 30 PageID #:4




shut down, customers being prevented from accessing brick-and-mortar stores, and declining

consumer spending.

        14.      As of February 26, 2020, the Centers for Disease Control and Prevention (the

“CDC”) warned that community transmission of COVID-19 existed in the United States. The

virus was spreading with no ability to trace the origins of new infections.1

        15.      On March 11, 2020, the World Health Organization (the “WHO”) declared

COVID-19 a global pandemic. As a declared pandemic, COVID-19 is present globally, including

at each of PUMA’s insured properties.

        16.      The nature of the coronavirus has made containment particularly challenging,

specifically due to it having at least three different modes of transmission.

        17.      First, COVID-19 spreads when an uninfected person inhales droplets of the saliva

or nasal discharge of an infected person.2 This is called airborne transmission. Droplets of saliva

or nasal discharge from an infected person can linger in the air for minutes or hours, and can affect

personal and real property, including indoor air within the real property.3

        18.      Second, COVID-19 spreads through smaller droplets known as aerosols, which can

linger in the air for hours, as confirmed by a July 2020 study published by the CDC.4 Aerosols


1
  CDC Confirms Possible Instance of Community Spread of COVID-19 in U.S., Centers for Disease Control and
Prevention, https://www.cdc.gov/media/releases/2020/s0226-Covid-19-spread.html (last visited June 30, 2021).
2
   How COVID-19 Spreads, Centers for Disease Control and Prevention (last updated May 13, 2021),
https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/how-covid-spreads.html (last visited June 30,
2021); Scientific Brief: SARS-CoV-2 and Potential Airborne Transmission, Centers for Disease Control and
Prevention (last updated May 7, 2021), https://www.cdc.gov/coronavirus/2019-ncov/more/scientific-brief-sars-cov-
2.html (last visited June 30, 2021).
3
  Ramon Padilla & Javiar Zarracina, WHO agrees with more than 200 medical experts that COVID-19 may spread
via     the      air,    USA      Today     (last   updated    Sep.      21,   2020),     www.usatoday.com/in-
depth/news/2020/04/03/coronavirusprotection-how-masks-might-stop-spread-throughcoughs/5086553002/            (last
visited June 30, 2021).
4
  Jianyun Lu & Zhicong Yang, COVID-19 Outbreak Associated with Air Conditioning in Restaurant, Guangzhou,
China,      2020,     26     Emerging    Infectious   Diseases    11,     Sep.   11,    2020,     available     at
https://wwwnc.cdc.gov/eid/article/26/11/20-3774_article#suggestedcitation (last visited June 30, 2021) (“We
conclude that the air conditioner prompted transmission of SARS-CoV-2; the customers in the airflow were at high



                                                       -4-
       Case: 1:21-cv-03548 Document #: 1 Filed: 07/02/21 Page 5 of 30 PageID #:5




infect people far away from the infected person who emits them and can remain infectious after

the infected person has left the premises. This kind of spread is referred to as aerosol transmission

and typically happens through exhaled breath, even if the infected person does not cough or sneeze,

as is necessary to release the larger virus-containing droplets in saliva and nasal discharge.

         19.      Aerosol transmission involves the airborne transmission of viral RNA in particles

smaller than 50 microns (human hair is about 80 microns), which do not settle onto surfaces like

larger droplets emitted through saliva and nasal discharge.5

         20.      Aerosol droplets are so small and transient that they can be pulled into air

circulation systems and spread to other areas in a building.6 Indoor spaces with limited ventilation

are particularly susceptible to aerosol transmission.

         21.      Third, respiratory droplets can come to rest on surfaces and objects. Surfaces, once

physically affected by the coronavirus, are referred to as fomites.7 A person can get COVID-19

by touching a surface or object that has the virus on it and then touching his or her own mouth,

nose, or eyes.




risk for infection with SARS-CoV-2 in the poorly ventilated environment. Because the staff and other diners were not
exposed to the airflow mixed with SARS-CoV-2 transmitted by patient A1, their risk for infection was lower.”).
5
  Jose-Luis Jimenez, COVID-19 Is Transmitted Through Aerosols. We Have Enough Evidence, Now It Is Time to Act,
Time (Aug. 25, 2020), https://time.com/5883081/covid-19-transmitted-aerosols/ (last visited June 30, 2021); Pien
Huang, Researchers Say Fresh Air Can Prevent Aerosol Transmission Of The Coronavirus, NPR (Sep. 7, 2020),
https://www.npr.org/2020/09/07/910499236/researchers-say-fresh-air-can-prevent-aerosol-transmission-of             the-
coronavirus (last visited June 30, 2021).
6
  Padilla & Zarracina, supra note 3 (“‘You cannot separate out droplet and fine aerosol emissions in everyday activities
like talking, breathing and laughing.’ Many scientists believe droplets and aerosols are on a continuum of sizes. ‘So
if they accept that droplet transmission is happening they cannot exclude any contribution from aerosols.’”); Wenzhao
Chen, et al., Short-range airborne route dominates exposure of respiratory infection during close contact, BUILDING
& ENV’T 176 (June 2020), available at https://www.sciencedirect.com/science/article/abs/pii/S0360132320302183
(last visited June 30, 2021) (Abstract) (“The short-range airborne route is found to dominate at most distances studied
during both talking and coughing.”).
7
  Stephanie A. Boone & Charles P. Gerba, Significance of Fomites in the Spread of Respiratory and Enteric Viral
Disease, Am. Soc’y for Microbiology (Mar. 13, 2007), https://aem.asm.org/content/73/6/1687 (last visited June 30,
2021).


                                                          -5-
       Case: 1:21-cv-03548 Document #: 1 Filed: 07/02/21 Page 6 of 30 PageID #:6




         22.      Given these various means of spread and the highly contagious nature of the virus,

retail establishments are particularly susceptible to the spread of the virus. Accordingly, PUMA’s

properties were vulnerable targets for the damage and loss that the coronavirus pandemic causes.

         23.      COVID-19 is not only highly contagious but deadly. According to the CDC, as of

the date of this filing, over 33 million Americans have contracted the disease, of which over

600,000 have died.

         24.      Besides being deadly and having multiple known modes of transmission, the virus

is challenging to contain because infected individuals can be asymptomatic and thus unaware that

they might be spreading the virus merely by breathing, speaking and touching objects and surfaces.

Studies have estimated that more than 40% of infected individuals may never develop any

symptoms.8 But even individuals who appear healthy and present no identifiable symptoms still

“shed” the virus as they go about their lives.

         25.      Infected persons who actually contract COVID-19 “shed” the virus (i.e., pose a risk

of viral transmission) before, during, and after their illness.9 In fact, scientists have reason to

believe that infected people are the most contagious before they experience symptoms, during what

is called the “incubation” or “pre-symptomatic” period.10 Pre-symptomatic and asymptomatic


8
  Erika Edwards, Asymptomatic COVID-19 cases may be more common than suspected, NBC News (May 27, 2020),
https://www.nbcnews.com/health/health-news/asymptomatic-covid-19-cases-may-be-more-commonsuspected-
n1215481 (last visited June 30, 2021).
9
  How COVID-19 Spreads, supra note 2.
10
   Seungjae Lee et al., Clinical Course and Molecular Viral Shedding Among Asymptomatic and Symptomatic Patients
With        SARS-CoV-2            Infection,     JAMA          Intern.         Med.      (Aug.        6,       2020),
https://jamanetwork.com/journals/jamainternalmedicine/fullarticle/2769235) (last visited June 30, 2021) (study
revealing that viral loads were similar between the symptomatic and asymptomatic groups and actually decreased
more slowly among the asymptomatic carriers, meaning that they had higher loads for longer); Lirong Zou et al.,
SARS-CoV-2 Viral Load in Upper Respiratory Specimens of Infected Patients, 382 NEW ENG. J. MED. 1177 (Mar.
19, 2020), available at https://www.nejm.org/doi/full/10.1056/nejmc2001737 (last visited June 30, 2021) (“The viral
load that was detected in the asymptomatic patient was similar to that in the symptomatic patients, which suggests the
transmission potential of asymptomatic or minimally symptomatic patients.”); Monica Ghandi et al., Asymptomatic
Transmission, the Achilles’ Heel of Current Strategies to Control Covid-19, 382 NEW ENG. J. MED. 2158 (May 28,
2020), available at https://www.nejm.org/doi/full/10.1056/nejme2009758 (last visited June 30, 2021) (“Ultimately,



                                                         -6-
       Case: 1:21-cv-03548 Document #: 1 Filed: 07/02/21 Page 7 of 30 PageID #:7




people infected with COVID-19 can unwittingly spread the virus, their infected status undetectable

to themselves and those around them. A study published by CDC researchers confirmed the

magnitude of this problem, estimating that transmission of the coronavirus from asymptomatic

individuals accounts for more than half of all transmissions.11

        26.      The incubation period, during which pre-symptomatic individuals can be most

contagious but have no symptoms, can last up to fourteen days.12 The impact of pre-symptomatic

(and asymptomatic) transmission cannot be overstated, as it makes anyone who passes through

PUMA’s properties, symptomatic or not, a potential source of contagion that will leave an impact

on the property long after the individual has left.

II.     Coronavirus Is a Hazardous and Sometimes Deadly Substance
        That Causes Direct Physical Loss or Damage to Property

        27.      Because COVID-19 is a pandemic, is known to have been on PUMA’s properties

in individuals who tested positive, and is statistically certain to have been carried by a percentage

of untested individuals who have entered PUMA’s properties since March of 2020, COVID-19 is

continually reintroduced to the air and surfaces of PUMA’s properties.

        28.      Although droplets carrying the coronavirus are not visible, they are nonetheless

physical objects carrying a virus that, like all other viruses, is a tangible substance. The virus

hangs in the air, physically alters the air, and attaches to property for extended periods of time.

Studies have shown that fomites—physical surfaces that promote infection—can become




the rapid spread of Covid-19 across the United States and the globe, the clear evidence of SARS-CoV-2 transmission
from asymptomatic persons, and the eventual need to relax current social distancing practices argue for broadened
SARS-CoV-2 testing to include asymptomatic persons in prioritized settings.”).
11
   Michael A. Johansson et al., SARS-CoV-2 Transmission From People Without COVID-19 Symptoms, JAMA
Network (Jan. 7, 2021) available at https://jamanetwork.com/journals/jamanetworkopen/fullarticle/2774707 (last
visited June 30, 2021).
12
   Coronavirus disease 2019 (COVID-19) Situation Report – 73, World Health Org. (Apr. 2, 2020), available at
https://www.who.int/docs/default-source/coronaviruse/situation-reports/20200402-sitrep-73-covid-
19.pdf?sfvrsn=5ae25bc7_2 (last visited June 30, 2021).


                                                       -7-
      Case: 1:21-cv-03548 Document #: 1 Filed: 07/02/21 Page 8 of 30 PageID #:8




infectious on a whole range of surfaces, including stainless steel, wood, paper, plastic, glass,

ceramic, cardboard, and cloth, many of which are used throughout PUMA’s properties. The virus

renders such properties unusable for an extended period of time.

        29.     Fomites consist of both porous and nonporous surfaces or objects that can become

infected with a virus and serve as vehicles of transmission. Fomites become infected with virus

by direct physical contact with body secretions or fluids, contact with soiled hands, contact with

virus droplets released while talking, sneezing, coughing, or vomiting, or contact with airborne

virus that settles after disturbance of an infected fomite. Once a fomite is infected, the transfer of

infectious virus may readily occur between inanimate and animate objects, or vice versa, and

between two separate fomites.

        30.     Unlike many other viruses that do not survive outside the body, the novel

coronavirus is resilient and survives on surfaces for days. The virus thus compromises the physical

integrity of the structures it permeates and poses an imminent risk of physical damage to all other

structures.

        31.     Moreover, the virus can remain suspended in the air for hours or days, altering the

air and rendering the air inside PUMA’s properties hazardous in addition to the visible surfaces.

Between contagious surfaces and invisible particles suspended in the air, the coronavirus turned

PUMA’s properties into a gauntlet of deadly particles.

        32.     The only way for people to avoid the coronavirus in PUMA’s properties would be

not to enter the properties in the first place, thus rendering the properties unusable for their intended

purpose.

        33.     Addressing the coronavirus is not merely a matter of cleaning, like one might do

with a non-hazardous microscopic substance like dust. Numerous studies have demonstrated that




                                                  -8-
      Case: 1:21-cv-03548 Document #: 1 Filed: 07/02/21 Page 9 of 30 PageID #:9




COVID-19 and the virus that causes it are not susceptible even to effective cleaning and that the

particles are more resilient than many other respiratory viruses.

       34.     Even the most aggressive cleaning regimen cannot eliminate aerosolized

coronavirus particles from the air. Just like cleaning friable asbestos particles that have landed on

a surface from that surface will not remove the friable asbestos particles suspended in surrounding

air—cleaning surfaces does not lessen the deadly impact of inhaled coronavirus aerosols.

       35.     Given the ubiquity and pervasiveness of the coronavirus, no amount of cleaning or

ventilation intervention will prevent an infected and contagious person—even one who is pre-

symptomatic or asymptomatic—from entering an indoor space and exhaling millions of viral

particles into the air, which: (a) fills the air with aerosolized coronavirus that can be inhaled,

sometimes with deadly consequences; and (b) deposits coronavirus particles on the surfaces,

physically altering and transforming them into disease-transmitting fomites.

       36.     The measures that must be taken to even partially or temporarily remove the

coronavirus from property are significant and far beyond ordinary or routine cleaning or improved

ventilation. PUMA has undertaken many of these heightened measures in its insured properties in

an attempt to repair the properties from their unsafe, hazardous, and potentially deadly condition.

These efforts included installation of plexiglass barriers at insured properties, disinfecting insured

properties, modifying employee schedules, and providing protective equipment to employees.

Nevertheless, no amount of diligence can actually prevent coronavirus from causing physical loss

or damage to surfaces and air within PUMA’s insured properties.

       37.     The presence of the coronavirus causes a physical, tangible alteration to property,

and amounts to physical loss and/or damage to property. The presence of the virus or resulting

COVID-19 disease renders property unusable and/or unfit for its normal occupancy or use. The




                                                 -9-
     Case: 1:21-cv-03548 Document #: 1 Filed: 07/02/21 Page 10 of 30 PageID #:10




coronavirus and resulting COVID-19 disease cause physical property and physical space within

and around properties to lose their functionality and ability to generate revenue causing business

interruption and impairment to business income.

        38.        Recognizing and in response to the vast physical loss or damage that the

coronavirus had begun to cause, in mid-March 2020 many state and local governments began

imposing sweeping restrictions on residents’ daily lives and property to protect them.13 Most states

restricted or prohibited the operation of non-essential businesses or public gatherings or required

individuals to stay at home except for essential purposes.

        39.        States, counties, and cities where PUMA properties are located declared states of

emergency. They issued orders suspending or severely curtailing the operations of all non-

essential or high-risk businesses and permitting residents to leave their homes only for limited

purposes, such as for groceries, medicine, and to perform essential jobs. The Orders directly

impacted PUMA’s insured properties, ultimately leading to the devastating financial losses at issue

in this lawsuit.

        40.        For example, on March 16, 2020, New York City Mayor Bill de Blasio issued an

emergency executive order closing non-essential businesses in the city and declaring, “this order

is given because of the propensity of the virus to spread person to person and also because the

virus physically is causing property loss and damage[.]”14 (Emphasis added).

        41.        On March 19, 2020, Los Angeles Mayor Eric Garcetti issued a shutdown order that

closed non-essential businesses and operations and directed residents to remain at home except for



13
  Jasmine C. Lee, et al., See Reopening Plans and Mask Mandates for All 50 States, N.Y. Times (updated June 30,
2021), https://www.nytimes.com/interactive/2020/us/states-reopen-map-coronavirus.html (last visited June 30, 2021).
14
   See Executive Order No. 100, City of New York Office of the Mayor (Mar. 16, 2020), available at
https://www1.nyc.gov/assets/home/downloads/pdf/executive-orders/2020/eeo-100.pdf (last visited June 30, 2021)
(emphasis added).


                                                       -10-
     Case: 1:21-cv-03548 Document #: 1 Filed: 07/02/21 Page 11 of 30 PageID #:11




limited, essential purposes, recognizing that “the COVID-19 virus . . . is physically causing

property loss or damage due to its tendency to attach to surfaces for prolonged periods of

time.”15 (Emphasis added).

        42.      On March 22, 2020, Broward County, Florida issued Emergency Order 20-01

stating that the Order is “necessary because of the propensity of the virus to spread person to person

and also because the virus is physically causing property damage due to its proclivity to attach

to surfaces for prolonged periods of time[.]”16 (Emphasis added).

        43.      In San Diego, Mayor Todd Gloria, issued a series of executive orders, including

stay-at-home orders, and explained that that these drastic measures were needed because of the

unique characteristics of the novel coronavirus and, of particular relevance here, stating that

“COVID-19 physically causes property loss and damage.”17 (Emphasis added).

        44.      Similar Orders were issued in other states where PUMA owns properties, with

similar effects. Many specifically stated they were being issued because COVID-19 and/or the

coronavirus has caused, causes, or will cause physical loss or damage to property.

        45.      As the pandemic has evolved, the Orders have been renewed and amended by such

authorities and, in many cases, continue to impose restrictions on non-essential businesses and

operations, even as more Americans become vaccinated.                   In late 2020 and early 2021, as




15
   “Safer at Home,” Public Order Under City of Los Angeles Emergency Authority (revised May 27, 2020), available
at
https://www.lamayor.org/sites/g/files/wph1781/files/page/file/20200527%20Mayor%20Public%20Order%20SAFE
R%20AT%20HOME%20ORDER%202020.03.19%20%28REV%202020.05.27%29.pdf (last visited June 30, 2021)
(emphasis added).
16
     See Executive Order No. 20-01, Broward Cty. Admins. (Mar. 22, 2020), available at
https://www.broward.org/CoronaVirus/Documents/BerthaHenryExecutiveOrder20-01.pdf (last visited June 30,
2021) (emphasis added).
17
     See Executive Order No. 2020-3, City of San Diego (Apr. 30, 2020), available at
https://www.sandiego.gov/sites/default/files/mkf_executive_order_2020-04-30-2020_3.pdf (last visited June 30,
2021) (emphasis added).


                                                     -11-
       Case: 1:21-cv-03548 Document #: 1 Filed: 07/02/21 Page 12 of 30 PageID #:12




coronavirus cases continued to increase throughout the United States, cities and states that had

lifted Orders or loosened restrictions entered a “second wave” of lockdowns.

         46.   The coronavirus also continues to evolve, further stymieing efforts to control the

pandemic. Multiple variants of the coronavirus are circulating globally, including variants

originating in the United Kingdom, South Africa, and Brazil. Ongoing research suggests these

variants may spread more easily and quickly, making the coronavirus and COVID-19 disease even

more dangerous and damaging to persons and property.

         47.   Despite the sustained global effort to contain COVID-19, it is beyond dispute that

the disease can be anywhere and everywhere. Although the coronavirus is not visible, it is

nonetheless a physical substance that attaches to and infiltrates property, causing harm to such

property. It is especially hazardous when it is located indoors where it cannot be eliminated from

surfaces or the air via additional cleaning or improved ventilation.

III.     PUMA Suffers Massive Financial Losses Resulting from the Pandemic

         48.   Founded in 1995, PUMA North America, Inc. is the U.S. arm of German

sportswear manufacturer, PUMA SE. PUMA is one of the world’s leading sports lifestyle brands.

         49.   Known for both sports and fashion, PUMA designs and develops quality footwear,

apparel and accessories. Specifically, PUMA offers performance and sports-inspired lifestyle

products in categories such as soccer, running and training, basketball, golf, and motor sports.

PUMA also engages in exciting collaborations with renowned design brands to bring innovative

designs to the sports and leisure world.

         50.   PUMA sells its products through wholesale accounts and PUMA stores, as well as

online. PUMA prides itself on its reputation and ability to deliver exceptional products to its

customers.




                                                -12-
        Case: 1:21-cv-03548 Document #: 1 Filed: 07/02/21 Page 13 of 30 PageID #:13




           51.      PUMA’s domestic business model relies on its ability to distribute, market and sell

merchandise at brick-and-mortar locations across the United States, and PUMA relies upon the

steady demand of individual consumers and customers in diverse industries, including sports and

leisure.

           52.      As a result of the coronavirus pandemic and related Civil Orders, PUMA’s

business, both abroad and in the United States, has incurred significant costs and losses.

           53.      Within months after it was first detected in the United States, the ubiquitous

coronavirus spread throughout all 50 states. Many individuals were carrying the virus with no

symptoms, and the virus remained on surfaces for weeks and could not be visibly detected.

           54.      Individuals working at PUMA locations throughout the world, including locations

in the United States, are known to have contracted COVID-19. Other employees and visitors to

PUMA’s facilities likely had the disease but did not know it because testing was not generally

available in the early stages of the pandemic and a significant percentage of all transmission is

caused by presymptomatic and asymptomatic people infected with COVID-19.18

           55.      Thus, during the course of the global pandemic, the coronavirus has been present

at PUMA’s covered properties and locations, and the virus continues to pose an actual and/or

imminent threat to the covered properties and locations.

           56.      The coronavirus also has been present at the properties of PUMA’s distributors,

manufacturers and/or suppliers, and the virus continues to pose an actual and/or imminent threat

to these properties.




18
     See Johansson et al., supra note 11.


                                                   -13-
     Case: 1:21-cv-03548 Document #: 1 Filed: 07/02/21 Page 14 of 30 PageID #:14




        57.      As a result of various Civil Orders and CDC guidelines, PUMA and certain of its

distributors and/or suppliers shut down or appropriately limited operations and activities at various

of their locations for various periods of time.

        58.     Civil Orders were put in place as a direct result of physical loss and/or damage of

the type insured at insured locations and other locations within one mile of such insured locations,

and prohibited access to insured locations.

        59.     PUMA incurred significant costs and losses caused by the coronavirus, the COVID-

19 pandemic, and Civil Orders, which continue to the present day.

        60.     As examples of its rising expenses, PUMA incurred substantial costs in cleaning

supplies, janitorial services and has purchased services and products to keep its premises safe and

sanitized.

        61.     While PUMA’s losses have taken many forms, its most significant losses are

business interruption losses directly resulting from the physical loss of and/or damage to property

caused by the threatened or actual presence of coronavirus, by the COVID-19 pandemic, and/or

by the various Civil Orders that shut down or restricted activities at PUMA’s insured properties or

the covered properties of PUMA’s distributors and/or suppliers. Based on information currently

available to PUMA, PUMA has suffered millions of dollars in lost revenue and/or profits.

        62.     These losses and other damages continue to increase as the pandemic and related

restrictions persist.

        63.     As a result, PUMA has suffered, and likely will continue to suffer, significant

business interruption losses and expenses.




                                                  -14-
        Case: 1:21-cv-03548 Document #: 1 Filed: 07/02/21 Page 15 of 30 PageID #:15




IV.        PUMA’s “All Risks” Policy Issued by Zurich

           64.      In exchange for a substantial premium, PUMA purchased the Zurich Policy to

protect it against precisely the types of costs and business interruption losses that it has incurred

because of the coronavirus, COVID-19 pandemic and/or related Civil Orders.

           65.      Zurich sold the Policy, numbered MCP 4386558, to PUMA as the Named Insured

for the policy period July 1, 2019 to July 1, 2020. A true and correct copy of the Policy is attached

as Ex. A.

           66.      The Policy provides up to $343,500,000 in coverage and provides a broad grant of

coverage “against direct physical loss of or damage” to covered property, at insured locations

subject to the terms, conditions and exclusions stated in this Policy.19 Ex. A, Insuring Agreement.

           67.      As drafted by Zurich, the Policy does not define what constitutes “physical loss of

or damage to” real property.

           68.      The Policy provides both “Property Damage” and “Time Element” (or business

interruption) coverage.

           69.      The basic “Property Damage” coverage in the Policy covers physical loss of or

damage to certain real property and personal property owned by the Insured, as set forth more fully

in the Policy.

           70.      The basic “Time Element” coverage in the Policy covers business interruption loss

measured by gross earnings, the calculation of which is set forth more fully in the Policy. The

Time Element coverage also covers reasonable and necessary “Extra Expenses” incurred by the

Insured “to resume and continue as nearly as practicable the Insured’s normal business activities




19
     None of the exclusions in the Policy apply to PUMA’s claims herein.


                                                        -15-
     Case: 1:21-cv-03548 Document #: 1 Filed: 07/02/21 Page 16 of 30 PageID #:16




that otherwise would be necessarily suspended, due to direct physical loss of or damage” from any

cause unless excluded.

       71.       Additionally, the Policy includes “Special Coverages”, among them: Civil or

Military Authority coverage, Contingent Time Element coverage, Decontamination Costs

coverage, Ingress/Egress coverage, International Interdependency coverage, Protection and

Preservation of Property, and Transit Time Element coverage, as set forth more fully in the Policy.

       72.     By its terms, and as intended by the parties, the Policy is designed to cover exactly

the type of damages and losses PUMA has suffered, and continues to suffer, resulting from the

coronavirus, COVID-19 pandemic and/or related Civil Orders, including, among other things,

costs expended to decontaminate its insured properties and to remove the actual presence of the

coronavirus, as well as losses due to the interruption of PUMA’s business activities and sales.

       73.     Further, PUMA reasonably expected that the Zurich Policy would cover such costs

and losses arising from a global pandemic based on the Policy’s broad insuring provisions and

narrow exclusions, none of which applies to PUMA’s losses at issue in this Complaint.

V.     The Pandemic and Related Civil Orders Triggered Multiple Coverages
       Under the Policy

               a. PUMA Has Suffered Compensable Time Element Losses Under
                  The Policy.

       74.     The Zurich Policy insures Time Element losses that “result from the necessary

Suspension of the Insured’s business activities at an Insured Location” if the Suspension is “due

to direct physical loss of or damage to Property…caused by a Covered Cause of Loss at the

Location,” as specified in the Policy. Ex. A, at 5 of 44.

       75.     The Policy defines Suspension, in relevant part, as the “slowdown or cessation of

the Insured’s business activities[.]” Ex. A, at 44 of 44.




                                                 -16-
    Case: 1:21-cv-03548 Document #: 1 Filed: 07/02/21 Page 17 of 30 PageID #:17




       76.     Covered Cause of Loss is defined in the Policy as “[a]ll risks of direct physical loss

of or damage from any cause unless excluded.” Ex. A, at 39 of 44.

       77.     PUMA’s Insured locations include, among others, those business locations

identified on the Schedule of Locations in the Policy.

       78.     As discussed above, PUMA has suffered, and continues to suffer, financial losses

resulting from the necessary slowdown and/or cessation of its business activities due to direct

physical loss of or damage to property of the type insurable under the Policy caused by COVID-

19, the coronavirus and/or Civil Orders entered in connection with the pandemic, at its insured

locations.

       79.     As a result of the foregoing, PUMA has sustained actual loss, including losses of

gross earnings, diminished sales, additional operational and other extra expenses, increased costs

of doing business and other covered losses, compensable as Gross Earnings loss and covered by

the Policy. Ex. A at 5-6 of 44.

       80.     Additionally, PUMA has spent reasonable and necessary amounts to resume and

continue, as nearly as practicable, the conduct of its normal business activities that otherwise

would be necessarily suspended due to direct physical loss of or damage caused by COVID-19,

the coronavirus and/or the Civil Orders. These extra expenses include, but are not limited to,

expenses for COVID-19 monitoring, cleaning supplies, protective gear and equipment, physical

and structural modifications, and other operational changes.

       81.     PUMA would not have incurred these expenses in conducting its business during

the same period had no physical loss or damage occurred.




                                               -17-
    Case: 1:21-cv-03548 Document #: 1 Filed: 07/02/21 Page 18 of 30 PageID #:18




       82.     For example, PUMA instituted protocols for cleaning and disinfection at its

properties, and incurred costs to enable remote working environments and to maintain a safe work

environment.

       83.     The Policy provides coverage for the payment of these reasonable and necessary

Extra Expenses. Ex. A, at 7 of 44.

       84.     PUMA’s Time Element losses are ongoing and likely to persist.

       85.     PUMA has taken all reasonable steps to mitigate its losses where possible.

               b. PUMA Has Sustained Losses Insured by the Policy’s Civil Authority
                  Coverage.

       86.     The Policy covers “the actual Time Element loss sustained by the

Insured…resulting from the necessary Suspension of the Insured’s business activities at an Insured

Location if the Suspension is caused by order of civil or military authority that prohibits access to

the Location,” provided such order results from “a civil authority’s response to direct physical loss

of or damage caused by a Covered Cause of Loss to property not owned, occupied, leased or rented

by the Insured or insured under this Policy” within one (1) mile of the Insured Location. Ex. A, at

11-12 of 44.

       87.     PUMA has sustained, and will continue to sustain, Time Element losses because

Civil Orders, issued as a direct result of physical loss of and/or damage to property of the type

insured to third-party property within one (1) mile of insured locations, have prohibited access to

PUMA’s properties. None of these third-party properties are owned, occupied, leased or rented

by the Insured or insured under the Policy.

       88.     The coronavirus, COVID-19 pandemic and Civil Orders have caused physical loss

of and or damage to numerous third-party properties within one (1) mile of insured locations.

       89.     PUMA has taken all reasonable steps to mitigate its losses where possible.



                                                -18-
    Case: 1:21-cv-03548 Document #: 1 Filed: 07/02/21 Page 19 of 30 PageID #:19




               c. PUMA Has Sustained Losses Insured by the Policy’s Coverage for
                  Contingent Time Element.

       90.     The Policy covers the “actual Time Element loss…sustained by the Insured during

the Period of Liability directly resulting from the necessary Suspension of the Insured’s business

activities at an Insured Location if the Suspension results from direct physical loss of or damage

caused by a Covered Cause of Loss to Property (of the type insurable under this Policy) at Direct

Dependent Time Element Locations, Indirect Dependent Time Element Locations, and Attraction

Properties” located worldwide. Ex. A, at 12 of 44.

       91.     Excluding exceptions not relevant here, Direct Dependent Time Element Locations

includes “[a]ny Location of a direct: customer, supplier, contract manufacturer or contract service

provider to the Insured[.]” Ex. A, at 40 of 44.

       92.     Excluding exceptions not relevant here, Indirect Dependent Time Element

Locations includes any Location of a company that is a direct or indirect: customer, supplier,

contract manufacturer or contract service provider to a Direct Dependent Time Element Location.

Ex. A, at 41 of 44.

       93.     PUMA sustained actual Time Element loss directly resulting from the necessary

slowdown and/or cessation of its business activities at its Insured Locations as a direct result of

physical loss of or damage caused by a Covered Cause of Loss to Property at covered Direct

Dependent Time Element Locations and/or Indirect Dependent Time Element Locations and/or

Attraction Properties, including but not limited to, locations of PUMA’s individual and

commercial customers, and its suppliers, contract manufacturers and service providers, and

locations of companies that are customers, directly supply, are contract manufacturers or have

service agreements with PUMA’s direct customers, suppliers, contract manufacturers or service




                                                  -19-
    Case: 1:21-cv-03548 Document #: 1 Filed: 07/02/21 Page 20 of 30 PageID #:20




providers. This includes physical loss of or damage to real and personal property resulting from

Civil Orders and the presence of coronavirus and COVID-19 at such locations.

       94.     For example, as a direct result of Civil Orders and/or the presence of coronavirus

or COVID-19 at such locations, PUMA consumers sheltered in place, quarantined or were

inhibited from traveling to PUMA stores, outlets and other PUMA insured locations. Additionally,

PUMA’s commercial customers suspended or limited their business operations that utilized

PUMA products, and/or PUMA suppliers and/or distributors halted or reduced their operations for

periods of time. Additionally, the presence of the virus at schools resulted in the cessation of school

sports activities, which also caused PUMA to suffer losses.

       95.        PUMA has taken all reasonable steps to mitigate its contingent time element losses

where possible.

               d. PUMA Has Sustained Losses Insured by the Policy’s
                  Ingress/Egress Coverage.

       96.     The Policy covers the “actual Time Element loss sustained by the

Insured…resulting from the necessary Suspension of the Insured’s business activities at an Insured

Location if ingress or egress to that Insured Location by the Insured’s suppliers, customers or

employees is prevented by physical obstruction due to direct physical loss of or damage caused by

a Covered Cause of Loss to property not owned, occupied, leased or rented by the Insured” within

one (1) mile of the Insured Location.” Ex A, at 16 of 44.

       97.     As explained above, the coronavirus, fomites and respiratory droplets adhere and

attach to common surfaces and materials, thereby structurally altering and physically changing

those materials, and making them dangerous and unsafe. This process impairs and physically

damages the materials and the property affected.




                                                 -20-
     Case: 1:21-cv-03548 Document #: 1 Filed: 07/02/21 Page 21 of 30 PageID #:21




           98.    These circumstances prevented ingress to and egress from PUMA’s insured

Locations by PUMA’s suppliers, distributors, customers and/or employees.

           99.    The widespread presence of coronavirus, fomites, and respiratory droplets within

the vicinity of Insured Locations, including at third-party locations within one mile of Insured

Locations, and resulting Civil Orders created physical obstructions that prevented travel to, travel

from, and entering Insured Locations.

           100.   As a result of these preventions of ingress to and egress from PUMA’s Insured

Locations, PUMA’s business operations were interrupted and PUMA sustained millions of dollars

in losses.

           101.   PUMA’s losses due to prevention of ingress and egress are ongoing and likely to

persist.

           102.   PUMA has taken all reasonable steps to mitigate its contingent time element losses

where possible.

                  e. PUMA Has Sustained Losses Insured by the Policy’s International
                     Interdependency Coverage.

           103.   The Policy insures payment for the “actual Time Element loss sustained by the

Insured…resulting from the necessary suspension of the Insured’s business activities at an Insured

Location, if the suspension is caused by direct physical loss of or damage to Property (of the type

insurable under this Policy other than Finished Stock) caused by a Covered Cause of Loss at a

Location, that would be an Insured Location if it were located in the Coverage Territory of this

Policy.” Ex. A, at 16-17 of 44.

           104.   PUMA’s U.S. operations and U.S. sales performance depends, among other things,

on the steady and reliable supply of finished product from its production facilities outside the

United States.



                                                 -21-
    Case: 1:21-cv-03548 Document #: 1 Filed: 07/02/21 Page 22 of 30 PageID #:22




         105.    These production facilities are covered locations under the Policy’s “International

Interdependency” provision because they would be an Insured Location if they were located in the

United States.

         106.    The direct physical loss and/or damage to these facilities due to the actual presence

of the virus and attendant Civil Authority orders resulted in the necessary slowdown and/or

cessation of PUMA’s business activities, thereby causing PUMA to suffer actual Time Element

loss covered under the Policy.

                 f. PUMA Has Incurred Costs to Protect and
                    Preserve Insured Property.

         107.    Subject to any applicable deductibles and time and policy limits, the Policy covers

the “reasonable and necessary costs incurred for actions to temporarily protect or preserve Covered

Property; provided such actions are necessary due to actual or imminent physical loss or damage

due to a Covered Cause of Loss to such Covered Property” and provided the Insured takes

reasonable action for the temporary protection and preservation of covered property. Ex. A, at 20

of 44.

         108.    PUMA sustained reasonable and necessary costs to protect and preserve covered

property due to actual or imminent physical loss or damage to property due to the actual or

imminent presence of coronavirus or COVID-19 disease at its covered premises, including costs

to clean facilities and to put in place physical barriers and other measures to prevent the spread of

coronavirus or COVID-19 disease at its premises.

                 g. PUMA’s Losses Trigger Other Coverages Under the Policy.

         109.    In addition to the losses and coverages described above, PUMA’s pandemic-related

losses are covered under any and all other coverages provided under the Policy that may apply,




                                                 -22-
      Case: 1:21-cv-03548 Document #: 1 Filed: 07/02/21 Page 23 of 30 PageID #:23




including but not limited to, Decontamination Costs and Transit coverage. Ex. A, at 14, 22-23 of

44.

VI.     Zurich Could Have Excluded, But Did Not Exclude, All Losses Arising from Viruses

        110.     Prior to the COVID-19 pandemic, Zurich was well aware of the potential impact of

a pandemic on its property insurance business, including through publicly available reports about

the risks of pandemics and what insurers should do to prepare. For example, one 2018 article

noted that:

        Even with today’s technology, a modern severe pandemic would cause substantive
        direct financial losses to the insurance community. In addition, indirect losses
        would be severe, most notably on the asset side of the balance sheet.20

        111.     One library of insurance industry publications, the Insurance Library Association

of Boston, updated in early 2020, demonstrates just how much information was available to

insurers, including Zurich, regarding pandemics prior to COVID-19:

        The past 20 years ha[ve] seen the rise of a number of pandemics. Slate recently
        published an article on what has been learned about treating them in that time. We
        thought it might be apt for us to take a look back and see what the insurance industry
        has learned as well.21

        112.     In 2006, the Insurance Services Office (ISO) (an insurance industry trade group)

responded by drafting and procuring regulatory approval of a new standard form endorsement, CP

01 40 07 06, “Exclusion Of Loss Due To Virus Or Bacteria.”

        113.     The ISO virus endorsement acknowledged that business interruption claims would

be filed under existing policy language for losses resulting from the presence of disease-causing

agents like a coronavirus.



20
   Narges Dorratoltaj & Doug Fullam, What the 1918 Flu Pandemic Can Teach Today’s Insurers, AIR (Mar. 29,
2018), https://www.air-worldwide.com/publications/air-currents/2018/What-the-1918-Flu-Pandemic-Can-Teach-
Today-s-Insurers/ (last visited June 30, 2021).
21
   Pandemics and Insurance, Ins. Libr. (Feb. 7, 2020), http://insurancelibrary.org/pandemics-and-insurance/ (last
visited June 30, 2021).


                                                      -23-
       Case: 1:21-cv-03548 Document #: 1 Filed: 07/02/21 Page 24 of 30 PageID #:24




          114.    The endorsement, which various insurers have since incorporated into their

policies, provides that the insurer “will not pay for loss or damage caused by or resulting from any

virus, bacterium or other microorganism that induces or is capable of inducing physical distress,

illness or disease.”

          115.    Despite the availability of an ISO virus endorsement for well over a decade prior

to Zurich’s issuance of the Policy, Zurich did not include it in its policy form. It also did not include

other pandemic-specific exclusions available in the market.             Thus, Zurich anticipated, or

reasonably should have anticipated, that it would be liable for losses like PUMA’s COVID-19-

related losses.

VII.      PUMA’s Claim for Coverage

          116.    In early May 2020, when nearly all of PUMA’s corporate-owned retail locations

and wholesale business operations were closed due to Civil Orders and/or the presence of

coronavirus or COVID-19 disease at covered locations, PUMA gave prompt notice of its claim to

Zurich.

          117.    Nearly 7 months later, by letter dated December 2, 2020, Zurich acknowledged that

90% of PUMA’s business continued to be adversely impacted by the COVID-19 pandemic, but

failed to make any payment under the Policy and did not commit to covering any of PUMA’s

losses. Instead, Zurich merely reserved its rights, informed PUMA that it was “investigating the

claim,” and told PUMA it would provide its coverage position “as soon as [its] investigation is

complete.” Following this letter, Zurich requested information from PUMA, which PUMA

provided. Thus, PUMA’s understanding was that Zurich was engaged in an investigation of

coverage during this time period. It was not until May 21, 2021 that Zurich formally denied

coverage on the grounds that COVID-19 does not cause “physical loss of or damage to” property




                                                  -24-
    Case: 1:21-cv-03548 Document #: 1 Filed: 07/02/21 Page 25 of 30 PageID #:25




under the Policy, an exclusion in the Policy for “Contamination, and cost due to Contamination”

barred coverage, and an exclusion in the Policy relating to laws and ordinances barred coverage.

       118.      Months earlier, however, Zurich had denied coverage under an international

“master policy” it had issued to PUMA on largely the same grounds. Thus, under the pretext of a

never-ending coverage “investigation,” Zurich lulled PUMA into sitting on its hands for months.

       119.      Zurich’s failure to cover PUMA’s claim and its denial of coverage are baseless and

has harmed PUMA by depriving it of the insurance coverage it purchased.

       120.      Indeed, Zurich’s reliance on the “Contamination” exclusion is misplaced. Zurich

was aware of and had available to it broad language purporting to exclude losses directly or

indirectly caused by or resulting from viruses. Zurich chose not to include such an exclusion in the

Zurich Policy.

       121.       Instead, the “Contamination” exclusion “excludes the following unless it results

from direct physical loss or damage not excluded by this Policy”:

       3.03.01.01       Contamination, and any cost due to Contamination including the
                        inability to use or occupy property or any cost of making property safe or
                        suitable for use or occupancy, except as provided by the Radioactive
                        Contamination Coverage of this Policy.

Ex. A, at 2 of 44 (emphasis added).
       122.      The Policy originally defined “Contamination” as “[a]ny condition of property due

to the actual presence of any foreign substance, impurity, pollutant, hazardous material, poison,

toxin, pathogen or pathogenic organism, bacteria, virus, disease causing or illness causing agent,

Fungus, mold or mildew.” Ex. A, at 39 of 44.

       123.      This exclusion, however, was modified by an endorsement, which removed from

the Policy’s definition of contaminant the words “pathogen or pathogenic organism, bacteria,



                                                -25-
    Case: 1:21-cv-03548 Document #: 1 Filed: 07/02/21 Page 26 of 30 PageID #:26




virus, disease causing or illness causing agent.” Unlike other endorsements in the Policy, this

endorsement was not limited to property in a particular state.

       124.    Additionally, the Policy’s original “Contamination” exclusion expressly applies

only to “costs” due to contamination where decontamination is not subject to law or ordinance. It

makes no mention of “losses.” Nor does it encompass costs that may be caused by something

other than contamination such as Civil Orders or communicable disease, such as COVID-19.

Nearly all of the covered amounts that PUMA seeks from Zurich are “losses” as that term is used

in the Policy, not “costs” as that term is used in the Policy. PUMA’s losses are also the result of

physical loss and/or damage caused by Civil Orders and/or communicable disease. They are not

due to contamination.

       125.    The Policy terms show that Zurich knew how to broadly exclude categories of

“loss” when that was Zurich’s intent. In contrast to the contamination exclusion, the Policy

contains a list of exclusions for “direct physical loss or damage directly or indirectly caused by

or resulting from” certain specified causes or events, “whether or not insured under this Policy,

contributing concurrently or in any other sequence to the loss[.]” Ex. A, at 3 of 44 (emphasis

added). However, none of the losses that PUMA is seeking from Zurich directly or indirectly were

caused by any of the specific causes or events identified in the Policy’s list of exclusions.

       126.    PUMA is not seeking coverage for contamination or costs due to contamination,

but for business interruption losses. The Policy’s contamination exclusion does not apply to the

Time Element (i.e., business interruption) losses discussed above that PUMA has suffered and that

PUMA is seeking under the Policy.




                                                -26-
    Case: 1:21-cv-03548 Document #: 1 Filed: 07/02/21 Page 27 of 30 PageID #:27




       127.    Accordingly, the Policy’s contamination exclusion does not apply to the losses that

are the subject of PUMA’s claim in this lawsuit and none of the other exclusions in the Policy

applies to limit or bar coverage for PUMA’s losses.



                                      CAUSES OF ACTION

                                            COUNT I
                                       (Breach of Contract)

       128.    PUMA repeats and realleges the above allegations as if fully set forth herein.

       129.    The Policy is a valid and enforceable contract between PUMA, as the “Named

Insured,” and Zurich, as the “Insurer” providing insurance coverage, under the Policy.

       130.    In the Policy, Zurich agreed to insure covered property against all risks of direct

physical loss of or damage to property not otherwise excluded, including the coverages contained

in the “Property Damage”, “Time Element” and “Special Coverages” portions of the Policy.

       131.    As described above, PUMA sustained, and is continuing to sustain, losses covered

under the Policy.

       132.    PUMA provided prompt notice of its losses and has performed all obligations

required of it under the Policy.

       133.    Zurich breached its coverage obligations to PUMA by wrongfully denying

coverage and failing to cover PUMA’s losses or to pay any amount towards such losses.

       134.    Under the terms of the Policy, Zurich must pay PUMA’s losses up to the full limit

of the Policy, subject only to sublimits, time limits, waiting periods, and/or deductibles for specific

coverages.

       135.    No exclusions apply to bar coverage.




                                                 -27-
    Case: 1:21-cv-03548 Document #: 1 Filed: 07/02/21 Page 28 of 30 PageID #:28




       136.    As a direct and proximate result of Zurich’s breach of contract, PUMA has suffered

and will continue to suffer damages in an amount to be determined at trial, plus consequential

damages, attorneys’ fees, pre- and post-judgment interest, and any other costs and relief that the

Court deems appropriate.


                                           COUNT II
                                     (Declaratory Judgment)

       137.    PUMA repeats and realleges the above allegations as if fully set forth herein.

       138.    There is a genuine and bona fide dispute, and an actual and justiciable controversy

exists, between PUMA and Zurich concerning the proper construction of the Zurich Policy, and

the rights and obligations of the parties thereto, with respect to the losses incurred by PUMA and

sought in this lawsuit.

       139.    Under the terms of the Policy, Zurich must pay, up to the limit of liability, for

PUMA’s costs and/or losses covered under the Policy, subject only to applicable sublimits, time

limits, waiting periods, and/or deductibles for specific coverages.

       140.    As detailed above, PUMA’s losses are covered under multiple coverages of the

Policy and are not excluded from coverage.

       141.    Zurich disputes its legal obligation to pay PUMA’s claim.

       142.    Pursuant to the Uniform Declaratory Judgment Act, 28 U.S.C. §§ 2201-2202,

PUMA seeks a declaratory judgment in favor of PUMA and against Zurich that PUMA is entitled

to coverage under the Policy, including without limitation under each of the various coverage

provisions identified in this Complaint, and that no policy exclusion applies to bar or limit coverage

for PUMA’s losses and costs sought in this Complaint.




                                                -28-
    Case: 1:21-cv-03548 Document #: 1 Filed: 07/02/21 Page 29 of 30 PageID #:29




       143.      The issuance of declaratory relief by this Court will terminate the existing

controversy among the parties.

       144.      By clarifying the parties’ rights and duties under the Policy, a declaratory judgment

would guide Zurich’s treatment of PUMA’s covered, but yet unaccrued, losses, in addition to the

significant losses PUMA has already incurred. Because PUMA’s unaccrued losses have not yet

ripened such that a final amount of damages can be ascertained, the declaratory judgment claim

would afford PUMA relief independent of the breach of contract claim.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff PUMA North America, Inc., respectfully requests that the Court

enter judgment in its favor and against Zurich as follows:

                 a.     On the First Cause of Action, PUMA requests that the Court enter judgment

       against Zurich, awarding PUMA damages in an amount to be determined at trial, plus

       consequential damages, attorneys’ fees, and pre- and post-judgment interest;

                 b.     On the Second Cause of Action, PUMA requests that the Court enter a

       declaratory judgment in favor of PUMA and against Zurich declaring that:

                        1.    PUMA’s losses are covered under the Policy;

                        2.    Zurich is required to pay PUMA, up to the applicable limits of the
                              Policy, for all losses covered under the Policy; and

                        3.    No exclusion bars coverage.

                 c.     For all Causes of Action, all pre-judgment and post-judgment interest to the

       extent allowed by law and all costs incurred as a consequence of having to prosecute this

       lawsuit, including attorneys’ fees; and

                 d.     PUMA requests such other and further relief as the Court deems just and

       proper.



                                                 -29-
    Case: 1:21-cv-03548 Document #: 1 Filed: 07/02/21 Page 30 of 30 PageID #:30




                                 JURY TRIAL DEMANDED

                   PUMA demands a trial by jury on all issues so triable.



       Dated: July 2, 2021


                                                     By: /s/ Jeffrey M. Hansen

                                                     Jeffrey M. Hansen (ARDC 6269900)
                                                     Douglas A. Albritton (ARDC 6228734)
                                                     Actuate Law, LLC
                                                     641 West Lake Street, 5th Floor
                                                     Chicago, Illinois 60661
                                                     Telephone: (312) 579-3131
                                                     jeff.hansen@actuatelaw.com
                                                     doug.albritton@actuatelaw.com


                                                     and


                                                     Robin L. Cohen, Esq.*
                                                     Orrie A. Levy, Esq.*
                                                     Cohen Ziffer Frenchman
                                                     & McKenna LLP
                                                     1350 Avenue of the Americas, 25th Floor
                                                     New York, New York 10019
                                                     Telephone: (212) 584-1890
                                                     rcohen@cohenziffer.com
                                                     olevy@cohenziffer.com

                                                     Counsel for Plaintiff PUMA
                                                     North America, Inc.



* Petition for Admission Pro Hac Vice to be filed




                                              -30-
